DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 102 have been maintained.
Previous rejection of Claims 20 and 21 under 35 U.S.C. 103 has been withdrawn. However, a new rejection of Claims 20 and 20 under 35 U.S.C. 103 has been made.
Based upon the amended claim language, previous Claim rejections under 35 U.S.C. 112 (d) have been withdrawn.
Claim Objections
Claim 30 objected to because of the following informalities: The word “stop” is misspelled in line 2.  Appropriate correction is required.
Claim 32 objected to because of the following informalities: The word “sitting” is misspelled in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, 18-19, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozgay et al. (US 2003/0223836 A1).
Regarding Claim 13, Pozgay discloses a suction nozzle (150) for a hand-held milling machine (see Paragraph 0002), the suction nozzle (150) comprising: a suction connection (154/156) designed for connection (see Fig. 4-5) to a dust extraction system (164), the hand-held milling machine being equipped with a depth stop (102), a penetration depth of a milling tool of the hand-held milling machine limitable with aid of the depth stop (102); and an annular connection area (128/156; annular is being construed to mean “of relating to, or forming a ring;” see Meriam Webster Dictionary (definition of annular) under a broadest reasonable interpretation of the instant claim limitation “an annular connection area” the connection area of Pozgay (128/156) is a connection area that is relating to or forming at least part of a ring formed by adapter (150) and depth adjuster (102)), the suction nozzle (150) being detachably fastenable via the annular connection area (128/156) to the depth stop (102). See Fig. 6 & 7. Milling tool is being construed to mean a tool designed “to shape or dress by means of a rotary cutter.” See Meriam Webster Dictionary (definition of mill; entry 2 of 4). Pozgay discloses the attachment to be for the intended use with a hand-held rotary cutting tool. See Paragraph 0002.
Regarding Claim 14, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, wherein the suction nozzle is detachably fastenable without tools to the depth stop (102). See Fig.’s 4-7.
Regarding Claim 15, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, further comprising at least one latch (156) is formed on the connection area (128/156), the at least one latch being in engagement with at least one corresponding latch (128) of the depth stop (102) when the connection area is fastened to the depth stop (102). See Fig. 7.
Regarding Claim 16, Pozgay discloses the suction nozzle as recited in Claim 15, as previously discussed above, wherein the latch is designed as a latching tab (156), and the corresponding latch is designed as a recess (128). See Fig. 7.
Regarding Claim 18, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above, wherein the connection area (128/156) surrounds the milling tool or a receiving spindle in an annular manner when the connection area (128/156) is fastened to the depth stop (102). See Fig. 6 & Fig. 14.
Regarding Claim 19, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above, wherein two oppositely situated latches (156) are formed on the annular connection area, or at least two corresponding latches are formed on the depth stop (102). See Fig.’s 4-5.
Regarding Claim 32, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above, wherein the annular connection area (128/156) has a circular section (the interior bore of 150 comprising of 154/156), see Figs. 4-5) sitting over (sitting over is being broadly interpreted to at least partially surrounding on concealing the depth stop, see Fig, 6) the depth stop (102) and a fully annular end piece (172, see Fig. 4) connected to the circular section (the interior bore of 150 comprising of 154/156) and having a smaller inner diameter than the circular section. See Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Tokuwa et al. (US 6,053,651).
Regarding Claim 20, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above.
Pozgay does not disclose a suction nozzle connection wherein a first of the two oppositely situated latches is rigidly formed on the connection area, and a second of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element.
However, Tokuwa (Fig. 5) teaches an annular connection between two parts (P and 11; P is construed to be analogous with the depth stop and 11 is analogous with the suction nozzle) wherein a first (16/17) of the two oppositely situated latches is rigidly formed on the connection area, and a second (14/15) of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element (lock piece 13 flexes in, see Figs. 5-6 and Col. 3, Lines 6-14 ). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein a first of the two oppositely situated latches is rigidly formed on the connection area, and a second of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element, as taught by Tokuwa, for the purpose of allowing a user to more efficiently detach the parts by releasing a single detent, requiring routine experimentation without any new or unexpected results.
Regarding Claim 21, Pozgay, as modified, discloses the suction nozzle as recited in Claim 20, as previously discussed above, wherein the spring element (Tokuwa, 13; Ponzgay 154) is situated outside the connection area (Tokuwa, 14/15) in a direction of the suction connection. See Tokuwa, Figs. 5-6 and Pozgay, Fig. 7.
Regarding Claim 33, Pozgay discloses a suction nozzle (150)  for a hand-held milling machine, the suction nozzle (150)  comprising: a suction connection (154/156) designed for connection (see Fig. 4-5) to a dust extraction system (164), the hand-held milling machine being equipped with a depth stop (102), a penetration depth of a milling tool of the hand-held milling machine limitable with aid of the depth stop (102); and a connection area having an elastic first latch (156) and an elastic second latch (156), the suction nozzle (150) being detachably fastenable via the connection area (128/156) to the depth stop (102) via the first and second latches (156). 
Ponzgay does not disclose a rigid first latch.
However, Tokuwa (Fig. 5) teaches an annular connection between two parts (P and 11; P is construed to be analogous with the depth stop and 11 is analogous with the suction nozzle) wherein a first (16/17) of the two oppositely situated latches is rigidly formed on the connection area, and a second (14/15) of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element (lock piece 13 flexes in, see Figs. 5-6 and Col. 3, Lines 6-14 ). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein a first of the two oppositely situated latches is rigidly formed on the connection area, and a second of the two oppositely situated latches is elastically formed on the connection area with the aid of a spring element, as taught by Tokuwa, for the purpose of allowing a user to more efficiently detach the parts by releasing a single detent, requiring routine experimentation without any new or unexpected results.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Bergner (US 2002/0187014 A1).
Regarding Claim 22, Pozgay discloses the suction nozzle as recited in Claim 15, as previously discussed above.
Pozgay may not explicitly discloses four corresponding latching elements formed on the depth stop.
However, Bergner teaches a suction nozzle comprising of four corresponding latching elements formed on a connection between detachable parts of the suction nozzle. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein the at least one corresponding latch includes four corresponding latching elements formed on the depth stop, as taught by Bergner, as a simple duplication of parts for the purpose of lowering the stresses in points of connection; thereby, reducing the likelihood of damage to the connection during use. It if further noted that it has been established that the mere duplication of parts, absent any new or unexpected results does not establish patentability over the prior art. See MPEP 2144.04.VI.B.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Richardson (US 5,688,082).
Regarding Claim 23, Pozgay discloses the suction nozzle as recited in Claim 17, as previously discussed above.
Pozgay may not explicitly disclose wherein at least one pressure compensation opening is provided on an outer circumference of the annular connection area.
However, Richardson teaches wherein at least one pressure compensation opening (34) is provided on an outer circumference of the annular connection area.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein at least one pressure compensation opening is provided on an outer circumference of the annular connection area, as taught by Richardson, for the purpose enhancing air flow through the housing for efficient removal of particles. See Richardson, Col. 2, Lines 25-30.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Lovenich (US 4,184,226).
Regarding Claim 24, Pozgay discloses the suction nozzle as recited in Claim 13, as previously discussed above.
Pozgay does not explicitly disclose wherein the suction nozzle is made from or includes a transparent plastic 
However, Lovenich teaches wherein the suction nozzle is made from or includes a transparent plastic.  See Lovenich, Col. 4, Lines 12-17.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein the suction nozzle is made from or includes a transparent plastic, to facilitate visual inspection of the working areas. 
Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pozgay in view of Stierle (US 7,063,606 B2).
Regarding Claim 25, Ponzgay discloses a hand-held milling machine including an adjustable depth stop (Ponzgay, 102), a penetration depth of a milling tool of the hand-held milling machine limitable with aid of the depth stop (Ponzgay, 102); and a suction nozzle (Ponzgay, 150)  including a suction connection (Pozgay, 128/156) designed for connection to a dust extraction system, and a connection area (Pozgay, 128/156), the suction nozzle (Ponzgay, 150) being detachably fastenable via the connection area (Pozgay, 128/156), to the depth stop (Ponzgay, 102).
Ponzgay, because of the design of slot 166, does not permit the suction nozzle to be fastenable via the connection area to the depth stop in multiple orientations.
However, Stierle teaches a power tool comprising of a connection area that allows an attachment (50 a protective guard, analogous with attachment of a suction nozzle) to be fastenable in at least two different orientations. See Stierle, Figs. 1-2.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction nozzle of Pozgay wherein the design of the connection is modified to permit the suction nozzle to be fastenable via the connection area to the depth stop, for the purpose of allowing an end user to select a desired rotational position of the suction nozzle for ergonomics (a right handed person or lefthanded person) or for use in tight spaces with clearance for the suction nozzle on only one side.
Regarding Claim 26, Pozgay, as modified, discloses the suction nozzle as recited in Claim 25, as previously discussed above, the depth stop (Ponzgay, 102) being detachably fastened or fastenable without tools to the hand-held milling machine with the aid of a screw connection (Ponzgay, 116). See Ponzgay, Fig. 1.
Regarding Claim 27,  Pozgay, as modified, discloses the suction nozzle as recited in Claim 25, wherein the connection area (Pozgay, 128/156)  an annular connection area (128/156; annular is being construed to mean “of relating to, or forming a ring;” see Meriam Webster Dictionary (definition of annular) under a broadest reasonable interpretation of the instant claim limitation “an annular connection area” the connection area of Pozgay (128/156) is a connection area that is relating to or forming at least part of a ring formed by adapter (Ponzgay, 150) and depth adjuster (Ponzgay, 102)).
Regarding Claim 28, Pozgay, as modified, discloses the suction nozzle as recited in Claim 25, wherein the connection area has two latching tabs (Stierle, 46) and the depth stop is also annular and has four latching recesses (Stierle, 28; see Fig. 2) to allow for the at least two different positions (See Stierle, Figs. 1 and 2).
Regarding Claim 29, Pozgay, as modified, discloses the suction nozzle as recited in Claim 25, wherein the connection area (Pozgay, 128/156) includes two latching elements latch (Ponzgay, 156) and a spring (Ponzgay, 158) connected to one of the latching elements (Ponzgay, 156).
Regarding Claim 30, Pozgay, as modified, discloses the suction nozzle as recited in Claim 25, wherein the suction nozzle (Ponzgay, 150) is connectable to the depth spot in at least four different orientations. (See Stierle, Figs. 1 and 2).
Regarding Claim 31, Pozgay, as modified, discloses a method of using the milling system as recited in claim 25 comprising attaching the suction nozzle to the depth stop in a first orientation of the at least two different orientation (see Stierle, Figs. 1-2)1 &2) and attaching the suction nozzle (Ponzgay, 150) to the depth stop (Ponzgay, 102) in a second orientation of the at least two different orientations. See Stierle, Figs 1-2. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Ponzgay does not disclose and annular connection area. The examiner respectfully disagrees and offers that under a broadest reasonable interpretation of the instant claim language the connection of Ponzgay is reasonably construed to comprise of an annular connection area. See 35 U.S.C. 102 (a)(1) rejection of Claim 13 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723